Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS filed 12/06/2021 has been considered.

Claim Objections
Amended claim 1 recites in part: “indicating that the virtual participant bot is recording the electronic conference systems meeting.” It is assumed that this is a typographical error and that the claim is intended to read “system” since there is only one system throughout the rest of the claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scheet et al. (US 10,708,434, hereinafter referred to as “Scheet”) in view of Diamant et al. (US 2019/0341050, hereinafter referred to as “Damiant”)

Regarding claim 1, Scheet teaches a method of enabling users to direct a virtual participant bot to join an electronic conference system meeting: 
accepting a URL from the user using a record created on a server (figure 3: link 316 to access conference; col. 4, lines 24-27 - A website URL may be included in a meeting invite with a pre-validation process the first time for a given phone number.  It may be a standard website requiring login and/or may include a mobile application.); 
parsing the URL in order to gather meeting details required to join the electronic conference system meeting using the record (col. 3, line 60 to col. 4, line 10 - The SMS processing module 234 may provide a text interpretation engine that parses the content of the use text messages sent and identifies parameters needed to update the user's callback profile.  Examples may include, dates, names, periods of time prior to conference start times, devices to call, type of communication to link the call, etc.); and 
using the meeting details to enable a virtual participant bot to join the electronic conference system meeting (col. 5, lines26-31 - virtual assistant/bot integrated with the conference platform interacts with conversation interface to access conference) in order to record electronic information streams related to the electronic conference system meeting (col. 6, lines 56-67 - conference record); and recording the electronic conference system meeting by virtual participant bot  (col. 6, lines 56-67 - conference record).
However, Sheet does not explicitly teach indicating that the virtual participant bot is recording the electronic conference systems meeting. In an analogous art, Diamant teaches indicating that the virtual participant bot is recording the electronic conference systems meeting (figure 16, 181: “the conference has started. Now recording.”).  Before the effective filing date of the invention, one of ordinary skill in the art would have been motivated to indicate that the virtual participant bot is recording the electronic conference system meeting in order to notify the user that his/her action is on record, therefore enabling him/her to behave. 

Regarding claim 2, Scheet teaches the method of claim 1, wherein the meeting details comprise the meeting ID, and the meeting ID is used to enable the virtual participant bot to join (col.7, line 15 - conference ID).  

	Regarding claim 3, Scheet teaches the method of claim 1, wherein the user comprises an administrator and/or a sales manager (col. 5, lines 8-10 - The owner of a given conferencing account may access conference setup features, such as scheduling conferences.). 

Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Valliani (Pub. No.2019/0392395), in view of Diamant et al. (US 2019/0341050, hereinafter referred to as “Damiant”).
Regarding claim 1, Valliani teaches a method of enabling a user to direct a virtual participant bot to join an electronic conference system meeting: 
accepting a URL from the user (figure 3C: link 334) using a record created on a server, wherein the user is a participant [0031 - The electronic meeting invite is an invitation to join a conferencing session at subsequently scheduled meeting time.  An electronic meeting invite is provided, through an application/service, to more than one meeting participant (e.g., person, group/team, bot, agent).]; 
parsing the URL in order to gather meeting details required to join the electronic conference system meeting using the record [0032 - An exemplary programmed skill for meeting management may comprise processing operations that identify an electronic meeting invite, parse the electronic meeting invite and extract electronic conferencing details from the parsed meeting invite]; 
using the meeting details to enable a virtual participant bot to join the electronic conference system meeting [0031 - The electronic meeting invite is an invitation to join a conferencing session at subsequently scheduled meeting time.  An electronic meeting invite is provided, through an application/service, to more than one meeting participant (e.g., person, group/team, bot, agent)] in order to record electronic information streams related to the electronic conference system meeting [0028 - recording or transcribing conferencing session]; and 
recording the electronic conference system meeting by the virtual participant bot [0028 - recording or transcribing conferencing session].
However, Valliani does not explicitly teach indicating that the virtual participant bot is recording the electronic conference systems meeting. In an analogous art, Diamant teaches indicating that the virtual participant bot is recording the electronic conference systems meeting (figure 16, 181: “the conference has started. Now recording.”).  Before the effective filing date of the invention, one of ordinary skill in the art would have been motivated to indicate that the virtual participant bot is recording the electronic conference system meeting in order to notify the user that his/her action is on record, therefore enabling him/her to behave. 

Regarding claim 2, Valliani teaches the method of claim 1, wherein the meeting details comprise the meeting ID, and the meeting ID is used to enable the virtual participant bot to join [0001- conference ID).  

	Regarding claim 3, Valliani teaches the method of claim 1, wherein the user comprises an administrator and/or a sales manager (figures 3A-3D – admin directing conference access).

Response to Arguments
Claim Rejections - 35 USC § 112, first and second paragraph
The rejections are withdrawn in view of the amendment. 

Claim Rejections - 35 USC § 102
Claim in now rejected under 35 USC 103 in view of the amendment. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALINA N BOUTAH whose telephone number is (571)272-3908.  The examiner can normally be reached on M-F 7:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rupal Dharia can be reached on 571-272-3880.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALINA N. BOUTAH
Primary Examiner
Art Unit 2443



/ALINA A BOUTAH/           Primary Examiner, Art Unit 2443